In a matrimonial-action, the defendant husband appeals (1) as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered August 25, 1980, upon the defendant’s default, as granted a divorce to the plaintiff on the ground of cruel and inhuman treatment, and (2) from an order of the same court, dated November 14, 1980, *550which denied the defendant’s motion to vacate the judgment. (We deem the defendant’s notice of appeal from the decision upon which the judgment was entered to be from the judgment itself.) Appeal from the judgment dismissed, without costs or disbursements. No appeal lies from a judgment entered upon default. Order reversed, on the law, motion granted, without costs or disbursements, and judgment of divorce vacated. In view of our liberal policy of vacating defaults in matrimonial actions (see Hegarty v Hegarty, 48 AD2d 891; Oloff v Oloff, 54 AD2d 584), we think it appropriate to do so here, especially since there are several ancillary issues in the case upon which a default was not granted and which are still to be tried. Mellen, P. J., Hopkins, Titone and Weinstein, JJ., concur.